900 WEST 48TH PLACE
SUITE 900
KANSAS CITY MO MISSOURI 64112-1895

In re Application of: DAVIES et al. 
Serial No.: 14/625,022
Filed: February 18, 2015
Attorney Docket No: 42245US02

::::
:
:


DECISION ON PETITION 


						
This is a decision on the renewed petition filed 09 February 2021 requesting reconsideration of the petition decision mailed 11 December 2020, relief in response to the Notice of Non-Compliant Amendment mailed 11 December 2019, and entry of the amendments to the claims filed 24 July 2019. The petition is being considered pursuant to 37 CFR § 1.181 and no fee is required for the petition.

The petition is DENIED.

Statement of Facts
The record shows that:

On 17 April 2017 the examiner mailed a Requirement for Restriction/Election that included, inter alia, a requirement for election of species between Species A1-A4 (wherein Species A1 included a multitude of sub-species), B1-B2, C1-C2, D1-D3, E1-E3, F1-F3, G1-G2, H1-H5, J1-J3, and K1-K2. 
A response to the Requirement for Restriction/Election was received on 7 June 2017. In the response applicant elected, inter alia, Species A1, sub-species A1(ii) and further elected A1(a), A1(h), A1(m), B1, C1, E1, F1, G1, G1(ii), H1, J3, and K2, indicating that Claims 1-8 encompassed the elected invention. The election was made without traverse.
On 6 September 2017 examiner issued an Office communication indicating that applicant failed to elect between sub-species relating to the election of sub-species A1(ii). 
A supplemental response was received 18 September 2017 wherein applicant completed the election requirement via election of Species A1, A1(ii), A1(a), A1(h), A1(m), B1, C1, D1, E1, F1, G1, G1(ii), H1, J3, K2, A1(ii)(a), A1(ii)(c), A1(ii)(e), and A1(ii)(II), without traverse. Claims 1-8 were maintained as encompassing the elected invention. 
A non-final Office action was mailed 01 November 2018.
In response to the 01 November 2018 non-final Office action, amendments were received to the claims on 01 February 2019. 
On 24 May 2019 a Notice of Non-Complaint Amendment was mailed indicating that the amendments to the claims of 01 February 2019 were non-responsive for being drawn to a non-elected invention. In the communication, the examiner indicated that “[t]here is no initial filling at lower pressures prior to operation followed by later filling at higher pressure during operation” (Non-Responsive 2). 
On 24 July 2019 a response was received including arguments rebutting the holding of non-responsive and indicating it as improper. Inter alia, the arguments include reference to pp. [0080] of the specification as a rebuttal of the “no initial filling at lower pressures” (Remarks 10). Amendments to the claims were made repeating the 01 February 2019 claim amendments.
A Notice of Non-Complaint Amendment was mailed 11 December 2019 indicating that the amendments of 24 July 2019 were again non-responsive. Examiner pointed to applicant’s recitation of pp. [0080] as evidence of the non-elected species (Non-Responsive 2). 
On 08 January 2020 a Notice of Abandonment was mailed. On the same day, a petition to withdraw holding of abandonment was received.
The petition to withdraw holding of abandonment was granted 11 September 2020. In the petition decision, applicant was given a two month time period to respond to the Notice of Non-Complaint Amendment mailed 11 December 2019. No extensions of time were permitted.
On 12 November 2020 a petition was filed requesting relief in response to the Notice-of Non-Compliant Amendment mailed 11 December 2019 and entry of un-entered claims received in the 24 July 2019 response.
On 11 December 2020 a decision on the 11 November petition was issued dismissing the petition on the grounds that the claimed “at a lower pressure than subsequent introductions” was not supported in the elected embodiment (Decision 4).
On 09 February 2021 a renewed petition was received requesting reconsideration of the 11 December petition decision and for the relief requested in the 11 November petition.

Discussion and Analysis

Petitioner asserts that the 11 December petition decision is incorrect in stating “H3 expressly discusses the claimed subject matter of ‘the second refrigerant introduced to the floating LNG facility during the first-fill procedure at a lower pressure than subsequent introductions of the second refrigerant to the floating LNG facility.’” Petitioner asserts that this statement is incorrect “because the Examiner did not articulate the H3 election option beyond simply stating “Species 

The features of Species H3, as with all of the species, are limited not only to those features illustrated in the figure itself but also to those which are expressly or inherently implied by the description of the figure associated with such species. The description of Species H3 in the specification includes a specific example of a first filling that is performed at a lower pressure than subsequent fillings (Specification [0080]): “[f]or example, after first filling with ethylene gas is complete, the liquid ethylene can be introduced at a higher pressure, such as about 17.8 barg.” In contrast, the description of Species H1 (Specification [0076]) lacks any example of relative pressures. However, elected species G1 (“online filling of Fig. 4” Specification  [0071]) includes “[f]or example, the liquid ethylene is transferred from the expansion valve 432 at about -88˚C and about 2 barg to the low-stage ethylene chiller/condenser 55” while first fill procedures for the elected Species A1ii (Specification  [0093]-[0094]) indicate that: “[t]he liquid ethylene is introduced to the LNG at a suitable operational pressure (e.g. about 2.5 to 3 barg).” 

Petitioner further asserts that “[i]t should be noted that neither of these two (2) elements [472 and 474] are recited via the Amendments. Instead, the Amendments just specify that the second refrigerant is introduced at a lower pressure during a first-fill procedure relative to subsequent introductions.” Petitioner finally asserts that since paragraph [0076] includes “some components of the system 400 can be used for both first filling procedures and online filling procedures” the same paragraph “clearly provides broad support for the Amendment via its illustration of the heating assembly 424, among other components, and its corresponding description” (Petition – 4).

As noted above, while Species H1 lacks teachings of the relative pressure between first filling and subsequent fillings, it is clear that the elected invention, which includes Species H1 as well as G1 and A1ii, inter alia, expressly provides support for a higher pressure during the first filling than during subsequent fillings. Therefore, while Species H1 does indeed provide broad support (in that it is wholly silent on relative pressures and indicates that components of other species might be present), the election as a whole does not. 

Thus, the subject matter of the claims received in the 24 July 2019 response is directed to a non-elected species and the Notice of Non-Compliant Amendment mailed 11 December 2019 remains proper. 

Conclusion

For the foregoing reasons, the renewed petition requesting reconsideration of the petition decision mailed 11 December 2020, relief from the Notice of Non-Compliant Amendment mailed 11 December 2019, and entry of the amendments to the claims filed 24 July 2019 in the above-identified application is DENIED. 


The application is being returned to the examiner via the Supervisory Patent Examiner of Art Unit 3763 to await decision on the concurrently filed petition for revival. The amendments to claims filed 09 February 2021 have been deemed responsive and will be entered upon granting of the petition for revival. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f).  No extension of time under 37 CFR 1.136(a) is permitted.  The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings (37 CFR 1.181(f)).  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181” and directed to the Office of the Deputy Commissioner for Patent Examination Policy at Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b).


Any inquiry regarding this decision should be directed to Gregory Anderson, Quality Assurance Specialist, at (571) 270-3083.

PETITION DENIED


/ALEXANDER S. BECK/Director, Technology Center 3700